internal_revenue_service number release date index number --------------------- ------------------------- ------------------------------ ------------------------------------------ ------------------------------------------ department of the treasury washington dc person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc fip b03 - plr-105440-10 date july legend legend taxpayer -------------------------------------------------------------------- -------------------------------- accountant a ---------------------------------------- accountant b date date ---------------------- ---------------------- ------------------------- date -------------------------- date --------------------- date --------------------- date date ------------------ ------------------------- date ----------------------- date ----------------- date --------------------------- plr-105440-10 dear --------------- this responds to a letter dated date submitted on behalf of taxpayer requesting a ruling under sec_301_9100-1 of the procedure and administration regulations that an election under sec_856 of the internal_revenue_code to treat taxpayer as a real_estate_investment_trust reit be considered as timely made facts taxpayer is a limited_liability_company that has operated in a manner intended to qualify it as a real_estate_investment_trust reit under sec_856 since its formation on date on date taxpayer filed form_8832 entity classification election to be treated as a corporation accountant a was responsible for preparing and filing all state and federal tax returns and extension requests for taxpayer accountant a however inadvertently failed to file timely a request for an extension to file taxpayer’s form 1120-reit for the tax_year ending on date the request for an extension of time on form_7004 application_for automatic 6-month extension of time to file certain business income_tax information and other returns was received by the service on date several days after the date due_date on date taxpayer received a letter from the service that stated taxpayer’s request for an automatic_extension to file its tax_return for the tax_year ending on date had been denied because the request was filed after the original due_date of the return accountant a informed taxpayer that the rejected extension request was of no consequence because taxpayer did not owe any_tax for the tax_year ending on date accountant a never advised taxpayer that the late filing might cause the taxpayer’s reit election to be invalid on date accountant a prepared taxpayer’s form 1120-reit for the tax_year ending on date and delivered it to taxpayer taxpayer filed it with the service on date having been previously advised by accountant a that the late filing had no adverse consequence taxpayer did not question the fact that the return was prepared later than what would have been the due_date for a return filed pursuant to an automatic_extension on date accountant b inspected a copy of taxpayer’s form 1120-reit for the tax_year ending on date and advised taxpayer that its reit election might not be valid because of the late filing on date taxpayer engaged accountant b to prepare this request for relief under sec_301_9100-1 taxpayer makes the following additional representations the request for relief was filed by taxpayer before the failure to make the regulatory election was discovered by the service plr-105440-10 granting the relief will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer did not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose to not file the election law and analysis sec_856 provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such election for a previous taxable_year and such election has not be terminated or revoked pursuant to sec_1_856-2 of the income_tax regulations the election shall be made by computing taxable_income as a reit in its return for the first taxable_year for which it desires the election to apply sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-105440-10 conclusion based on the information submitted and representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to be treated as a reit beginning with the tax_year ending on date accordingly the election of reit status taxpayer made on its form 1120-reit that was filed by taxpayer on date for the tax_year ending date will be considered as timely made this ruling is limited to the timeliness of the election of reit status taxpayer made on its form 1120-reit for the tax_year ending date this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code moreover no opinion is expressed with regard to whether the tax_liability of taxpayer and is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely alice m bennett alice m bennett chief branch plr-105440-10 office of associate chief_counsel financial institutions products
